Case 19-07743   Doc 1-1 Filed 03/19/19 Entered 03/19/19 16:40:11   Desc
                      Signature Pages Page 1 of 6
Case 19-07743   Doc 1-1 Filed 03/19/19 Entered 03/19/19 16:40:11   Desc
                      Signature Pages Page 2 of 6
Case 19-07743   Doc 1-1 Filed 03/19/19 Entered 03/19/19 16:40:11   Desc
                      Signature Pages Page 3 of 6
Case 19-07743   Doc 1-1 Filed 03/19/19 Entered 03/19/19 16:40:11   Desc
                      Signature Pages Page 4 of 6
Case 19-07743   Doc 1-1 Filed 03/19/19 Entered 03/19/19 16:40:11   Desc
                      Signature Pages Page 5 of 6
Case 19-07743   Doc 1-1 Filed 03/19/19 Entered 03/19/19 16:40:11   Desc
                      Signature Pages Page 6 of 6
